Citation Nr: 0528190	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-04 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for his service-
connected back pain and radicular leg pain currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1975.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2000 rating decision by 
the Boston, Massachusetts Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased rating for his service-
connected back pain and radicular leg pain currently 
evaluated as 10 percent disabling.

In August 2005, the veteran testified at a hearing at the 
Winston-Salem, North Carolina RO before the undersigned 
Veterans Law Judge.  The appeal is REMANDED to the RO via the 
Appeals Management Center ("AMC"), in Washington, DC.  VA 
will notify you if further action is required on your part.



REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical and lay evidence on file.  
Therefore, the claim is remanded so that a VA medical 
examination and related development may be performed.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA also requires VA 
to supply a medical examination or opinion when one is 
necessary to make a decision on a claim for compensation.  38 
U.S.C.A. § 5103(A) (2002); 38 C.F.R. § 3.159(c) (4) (2005).

The record reflects that initial service connection was 
granted by rating decision in August 1977 for low back pain 
and radicular leg pain from December 1976, and a 10 percent 
evaluation was assigned.  In May 2000, the veteran filed a 
claim for increased evaluation of his service-connected low 
back pain and radicular leg pain.  

Private medical treatment records suggest reinjury and/or 
exacerbation of the veteran's back injury since the 1973 in-
service injury.  In September 2000, a VA examiner stated the 
veteran suffered "multiple reinjuries" to his lower back 
due to work and motor vehicle accidents and continued the 
veteran's diagnosis as chronic lower back strain with 
radiculopathy.  

While the Board has reviewed the evidence of record, the 
medical evidence of record in inconclusive as to the severity 
of the veteran's current back condition as related to his 
service-connected injury.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (VA may not rely upon its own unsubstantiated 
medical opinion).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should offer the veteran an 
opportunity to procure from 
individuals, including friends or 
family members, who may have witnessed 
his condition immediately following his 
return from active service and its 
progression in the years following.

2.  After the passage of a reasonable 
period of time for a response, the RO 
will afford the veteran a VA medical 
examination or examinations, to be 
conducted by a qualified physician, to 
ascertain the severity of the veteran's 
low back and radicular leg pain.  The 
claims folder, and a copy of this 
remand, must be made available to the 
examiner, who should acknowledge this 
review in any report generated as a 
result of this remand.  Specifically, 
the examiner should make the following 
findings:  

a.  What was the severity of the 
veteran's back disorder at the 
time of his separation from active 
service?  

b.  Given the severity of the 
veteran's back disorder at the 
time of his separation from 
service, did the back disorder 
render the veteran more 
susceptible to further back injury 
during the course of activities of 
daily living?  

c.  Can the severity of the 
veteran's back disorder resulting 
from the in-service incident be 
medically separated from its 
present severity.  If such 
determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
responses should be accompanied by 
a clear rationale that is 
supported by the evidence of 
record.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including 
the conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (if the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.).  If any such action does 
not resolve the claims, the RO shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

